Sewell, J.:
The complaint alleges that the plaintiff is a foreign corporation organized under the laws of the State of New Jersey and doing *30business in the city of New York, borough of Brooklyn. . Before the joinder of issue the defendant in open court demanded that the action be tram ferred from the first district of the borough of Brooklyn to the second district of the borough of Manhattan. The demand was based upon the complaint and an affidavit of the defendant that, he resides at No. 189 Hester street which is within the jurisdiction of the second district of the Municipal Court of the city of New York, borough of Manhattan. In answer to the defendant’s affidavit the. plaintiff submitted an affidavit stating that its principal place of business is at the corner of Hamilton avenue' and Conover street, which is within the first district of the borough of Brooklyn. The court denied the application to transfer the action. The motion was renewed upon the trial and denied, and judgment was rendered in favor of the plaintiff.
Section 1370 of the Greater New York charter (Laws of 1897, chap. 378), so far as it has any bearing upon the point under consideration, provides that an action in the Municipal Court must be brought in the district in which either the plaintiff or the defendant, or one of the plaintiffs or one of the defendants, resides ; and by a plaintiff not residing in the city of New York, in the district in . which the defendant or one of the defendants resides, and that “ no' person who shall have a place in said city for the regular transaction of business shall be deemed a non resident.” It also provides that, if the district in which the action is brought is not the proper district, the court must, upon the demand of the defendant, make an order transferring the action to the proper district.
It is insisted by the counsel for the appellant that it cannot be said of a corporation that it is a person, and that a foreign corporation cannot be a resident .of this State. It is quite true that a. foreign corporation has but one domicile, namely, in the sovereignty which incorporates it. But it is equally true that a State may authorize it to transact business within its boundaries or permit it to institute, maintain and defend suits in any of its courts. (Code Civ. Proc. §§ 1779, 1780 ; Gibbs v. Queen Ins. Go., 63 N. Y. 114.)
Instances are numerous where the term “ person ” or “ persons,” as used in the statutes, has been construed to include corporations. (People v. Utica Ins. Co., 15 Johns. 358; Laws of 1857, chap. 536, § 3.) By section 5 of the Statutory Construction Law (Laws *31of 1892, chap. 677) it is provided that the term “ person ” includes, a corporation and a joint stock association;
It appearing that the plaintiff had a place for the regular transaction of business in the first district of Brooklyn, we are of opinion that plaintiff was- entitled to bring this action in that district, and that the court did not err in refusing to transfer it upon the demand of the defendant. The other errors claimed are not of sufficient, importance to require special reference to them.
The judgment should be affirmed, with costs.
Goodrich, P. J., Woodward, Hirschberg and Jenks, JJ.,. concurred.
Judgment of the Municipal Court affirmed, with costs.